Citation Nr: 1719966	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss disability of the right ear. 

2.  Entitlement to service connection for cataract of the left eye. 

3.  Entitlement to service connection for claustrophobia.

4.  Entitlement to service connection for gouty arthritis.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for a bilateral elbow disability.  

9.  Entitlement to service connection for bilateral hallux valgus. 

10.  Entitlement to service connection for signs or symptoms involving the eyes (claimed as tunnel vision), including as due to an undiagnosed illness.

11.  Entitlement to service connection for signs or symptoms involving the skin (claimed as rashes), including as due to an undiagnosed illness.

12.  Entitlement to service connection for neurological signs or symptoms (claimed as lightheadedness, vertigo and dizziness), including as due to an undiagnosed illness.

13.  Entitlement to an initial compensable rating for hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, to include service in Southwest Asia.  His awards and decorations include the Combat Action Ribbon and the Navy/Marine Corps Parachutist Insignia.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and Virtual VA.  Virtual VA contains duplicative documents.

The issue of entitlement to service connection for hypertension has been raised by the record in a June 2016 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The claims for service connection for right ear hearing loss and increased rating for left ear hearing loss are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A right ear hearing loss disability for VA purposes has not been presented during the pendency of this claim.

2.  Throughout the period on appeal, the Veteran's hearing acuity has been shown to be no worse than Level II hearing loss in the left ear, with the right ear not being service connected.


CONCLUSIONS OF LAW

1.  Hearing loss disability of the right ear was not incurred in or aggravated by active military service, and sensorineural hearing loss of the right ear may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for a compensable rating for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I . Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Regarding the issues decided herein, VA's duty to notify was satisfied by a letter issued in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and post-service treatment records, including VA treatment records and private records, were obtained.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded an appropriate VA examinations to determine the existence and etiology of his claimed right ear hearing loss disability and the severity of his service-connected left ear hearing loss disability.  As discussed in more detail below, the VA opinions are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, including the STRs, considered the lay statements of the Veteran, and provided a rationale for the opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As VA's duties to notify and assist are met, the Board will address the merits of the claims.

II.  Service Connection for Right Ear Hearing Loss Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for an organic disease of the nervous system (sensorineural hearing loss) when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran maintains that he has hearing loss disability of the right ear related to combat noise exposure.  See January 2010 VA examination report.  He is service connected for left ear hearing loss disability and tinnitus.

The Veteran's service personnel records confirm his combat service.  STRs (including a February 1988 Enlistment Examination Report, a November 1988 Airborne Physical Examination, and a Separation Examination Report) are silent for complaints or findings of right ear hearing loss disability (as defined in 38 C.F.R. § 3.385).  In a January 1992 Separation Report of Medical History, the Veteran denied hearing loss.

Following service, the Veteran submitted a claim of service connection in June 2009.  He reported that his hearing loss began in service (March 1991).

VA and private examination reports and treatment records are negative for findings of right ear hearing loss disability.  Notably, a January 2010 VA examination report notes the Veteran's history of noise exposure in service from artillery, aircraft, heavy equipment, weapons, music, and explosives.  He also reported post-service noise exposure from lawn equipment, music power tools and factory noise.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
20
15

Speech audiometry revealed speech recognition ability of  96 percent in the right ear.  The examiner opined that the acoustic reflexes were consistent with pure tone results and the speech reception thresholds were in agreement with pure tone averages.  The inter-test reliability was good.  The examiner further stated that the Veteran's hearing was normal at 250 to 8000 Hertz in the right ear.  Likewise, a May 2016 VA examination report that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25

Speech audiometry revealed speech recognition ability of  94 percent in the right ear.  The examiner opined that Veteran's hearing was normal in the right ear.

Even conceding that the Veteran was exposed to noise from artillery in service (see 38 U.S.C.A. § 1154 (a)), the evidence does not show any right ear hearing loss disability (as defined by 38 C.F.R. § 3.385) in service.  There is also no evidence that the Veteran has been diagnosed with right ear hearing loss disability by VA standards at any point since service.  Rather significantly, audiometric testing during the 2010 and 2016 VA examinations showed normal hearing in the right ear for VA purposes.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation, and there is no competent medical evidence showing that he meets the criteria for a diagnosis of § § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board concludes that the preponderance of the medical evidence establishes that right ear hearing loss disability has not been present at any time during the pendency of this claim.  Thus, there is no valid claim of service connection for such disability.  See Brammer, supra. 

Consideration has been given to the Veteran's own statements that he has right ear hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing, there is no indication that the Veteran is competent to render a diagnosis of sensorineural hearing loss disability for VA purposes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent or credible evidence and lacks probative value.

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.

III.  Rating for Left Ear Hearing Loss Disability

The Veteran contends that a compensable rating is warranted for his service-connected left ear hearing loss disability.  See January 2012 VA Form 9.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, as here, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  

 The Veteran's left ear hearing loss disability is currently evaluated under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86 (a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The current initial noncompensable rating is effective June 22, 2009.   The Veteran underwent a VA audiological examination in April 2010.  The puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
15
55
55
36.25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The audiologist concluded that the Veteran had mild to moderate sensorineural hearing loss.  

Based upon the results of the January 2010 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the left ear, and a Roman numeral I is derived for the right ear [the right ear is not service connected, see 38 C.F.R. § 4.85(f)].  A 0 percent is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I. 

The Veteran underwent another VA audiological examination in May 2016.  The puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
55
60
39

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  The audiologist concluded that the Veteran had sensorineural hearing loss.  The audiologist addressed the functional effects caused by the Veteran's left ear hearing loss disability, noting that the Veteran reported that his wife was concerned and he sometimes had to ask people to repeat themselves.  The examiner stated that these complaints affected the Veteran's daily life and his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Based upon the results from the May 2016 VA audiological examination, a Roman numeral II is derived for the left ear, and a Roman numeral I is derived for the right ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.  The intersection point for these categories under Table VII shows that the Veteran's service-connected left ear hearing loss does not exceed the levels contemplated for the currently assigned 0 percent schedular rating.  Therefore, the Board finds that the criteria for a compensable rating have not been met. 

The provisions of 38 C.F.R. § 4.86 (a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected left ear hearing loss as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86 (b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

Additionally, as noted above, the audiologist at the 2016 VA examination found that the Veteran's hearing loss in his left ear impacted the ordinary conditions of his daily life, including his ability to work.  As such, it is clear that the audiologist addressed the functional effects caused by the Veteran's left ear hearing loss disability.  See Martinak, 21 Vet. App. at 455.

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Fenderson, 12 Vet. App. 119 but finds the 0 percent rating assigned is appropriate for the entire rating period. 

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against a compensable evaluation for the Veteran's left ear hearing loss disability. 

The Board has considered the Veteran's statements of the severity of his left ear hearing loss, throughout the pendency of this appeal.  He is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau, 492 F.3d at 137; 38 C.F.R. § 3.159 (a)(2).  However, the VA medical examinations of record are both comprehensive and addresses the functional loss sustained by the Veteran.  VA audiologists have conducted objective audiograms to measure the severity of the Veteran's left ear hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements, but rather, all of the relevant medical and other evidence.  The Federal Circuit has recognized the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Accordingly, there is no probative audiological evidence of record to support a compensable rating for the Veteran's left ear hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49, 55.

The Board has also considered whether referral for an extra-schedular rating is warranted.  Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  As the ratings are averages, an assigned rating may not completely account for each Veteran's individual circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321 (b).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id ; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the present case, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected left ear hearing loss is inadequate.  The VA examiners discussed the functional effects associated with the Veteran's left ear hearing loss and the Veteran himself described his functional impairment, to include difficulty with hearing and having to ask people to repeat themselves.  See Martinak, 21 Vet. App. at 447.  A comparison between the level of severity and symptomatology of the Veteran's left ear hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  As such, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER


Service connection for right ear hearing loss disability is denied.

An initial compensable rating for left ear hearing loss disability is denied.




REMAND

I.  Left Eye Cataract and Claustrophobia

Regarding the claims for service connection for left eye cataract and claustrophobia, remand is required for VA examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  The RO did not provide the Veteran with examinations.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran has credibly stated that he underwent surgery in 2009 for a left eye cataract that he believes is related to his use of a MULE laser during his combat service.  He also maintains that being enclosed in tanks and bunkers during his combat service has given him a fear of enclosed places.  See June 2016 VA Form 9.  Accordingly, VA examinations are required.

II.  Service Connection for Right Knee, Left Knee, Elbows, Hallux Valgus, Lumbar Spine and Gouty Arthritis

The Veteran contends that he has disabilities of the knees, elbows, feet, back and various other joints that have been present since service.  See June 2009 claim.  In this regard, he stated that his joints are "severely damaged" and require "constant medical treatment."  See June 2009 Statement in Support of Claim.  He further contends that these disabilities are related to parachute jumps made in service.  See June 2010 VA examination report.  Service treatment records note that the Veteran was seen for gouty attacks, and was diagnosed with polyarthritis in February 1991.

The Veteran underwent a VA examination in June 2010, and was diagnosed with bilateral hallux valgus, degenerative joint disease of the knees and lumbar spine, and gout, including of the elbows.  However, the examiner did not review the claims file in conjunction with this examination.  An addendum opinion was obtained in July 2010.  The examiner reviewed the claims file and noted the Veteran's history of a paratrooper and inservice complaints in February 1991.  The examiner opined that the Veteran's diagnosed disabilities were related to the aging process and his weight, and not by parachuting in service.

Regarding these claims, remand is required to obtain an adequate VA etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, while the VA examiner addressed the Veteran's general contentions, the examiner did not address the Veteran's lay statements of continuity of symptoms since service.  Therefore, a remand is required to obtain an additional medical opinion that addresses this lay evidence.

IV.  Signs or Symptoms Involving the Eyes, Skin and Neurological System

In a July 2010 rating decision, the RO denied service connection for tunnel vision, skin rash and vertigo, to include as due to an undiagnosed illness based on Gulf War service.  In this regard, there was no undiagnosed illness as the evidence showed diagnoses of amblyopia, rash due to allergic reaction and vertigo.  However, remand is required for these issues to obtain etiology opinions.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Although these issues were discussed in a June 2010 VA examination report, no examination was conducted.  Under McLendon, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA eye examination in order to obtain an opinion as to the etiology of any left eye cataract and amblyopia.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that:

(a) any left eye cataract had its onset in, was otherwise caused by, or was aggravated by active service; or 

(b) any amblyopia had its onset in, was otherwise caused by, or was aggravated by active service.

The examiner must presume, for purposes of this examination only, that the Veteran's lay statements that he has had eye problems since service are true.  The January 1989 diagnosis of amblyopia noted in the STRs should be addressed.  An explanation for all opinions expressed must be provided.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed claustrophobia.  The claims file should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  An explanation for all opinions expressed must be provided. 

After examining the Veteran, and considering his medical history and competent lay statements regarding observable symptoms, the examiner must respond to the following:

(a) State whether any of the Veteran's claustrophobia complaints are attributable to a known clinical diagnosis, to specifically include his service-connected PTSD.  If his claustrophobia symptoms are attributable to a known clinical diagnosis other than PTSD, state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service.

(b) Additionally, if the Veteran's claustrophobia complaints cannot be attributed to a known clinical diagnosis, the examiner must indicate whether such symptoms represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's claustrophobia complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

5.  After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of the Veteran's claimed right knee disability, left knee disability, bilateral elbow disability, hallux valgus, lumbar spine disability and gouty arthritis.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

Is it at least as likely as not (a 50 percent probability or greater): 

(a) that the Veteran's right knee disability had its onset in, or is otherwise related to, his military service; or

(b) that the Veteran's left knee disability had its onset in, or is otherwise related to, his military service; or

(c) that the Veteran's bilateral elbow disability had onset in, or is otherwise related to, his military service; or

(d) that the Veteran's hallux valgus had onset in, or is otherwise related to, his military service; or

(e) that the Veteran's lumbar spine disability had its onset in, or are otherwise related to, his military service; or

(f) that the Veteran's gouty arthritis had its onset in, or is otherwise related to, his military service.

The examiner must presume, for purposes of this examination only, that the Veteran's lay statements that he has had joint pain since service are true.  An explanation for all opinions expressed must be provided.

6.  After any additional records are associated with the claims file, afford the Veteran a VA skin examination to determine the presence and etiology of any skin rash present during the appeal period.  The examiner should identify all of the Veteran's skin disorders that have been diagnosed following service.  The examiner should then opine, for each such disorder, whether it is at least as likely as not (50 percent probability or more) that each skin disorder either began during or was otherwise caused by his military service or service-connected disability, to include medication taken therefor.

The examiner must presume, for purposes of this examination only, that the Veteran's lay statements that he has had ongoing rashes since service are true.  An explanation for all opinions expressed must be provided.

7.  After any additional records are associated with the claims file, afford the Veteran a VA neurological examination to determine the presence and etiology of any vertigo present during the appeal period.  The examiner should then opine whether it is at least as likely as not (50 percent probability or more) that vertigo either began during or was otherwise caused by his military service.

The examiner must presume, for purposes of this examination only, that the Veteran's lay statements that he has had ongoing vertigo since service are true.  An explanation for all opinions expressed must be provided.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271   (1998). 

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


